If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


ROMULUS COMMUNITY SCHOOLS,                                           UNPUBLISHED
                                                                     April 30, 2020
               Plaintiff/Counterdefendant-Appellant,

v                                                                    No. 346548
                                                                     Wayne Circuit Court
CITY OF INKSTER and INKSTER CITY                                     LC No. 18-005674-CZ
TREASURER,

               Defendants/Counterplaintiffs-
               Appellees.


Before: MURRAY, C.J., and RONAYNE KRAUSE and TUKEL, JJ.

PER CURIAM.

         Plaintiff, Romulus Community Schools, appeals as of right the trial court’s order denying
plaintiff’s request for an order of mandamus. Plaintiff sought to compel defendants, the city of
Inkster and its treasurer, to impose a hold harmless mill on its residents for the portion of the
dissolved Inkster schools absorbed into the Romulus schools. Because the trial court did not abuse
its discretion when it concluded that plaintiff did not meet the requirements for mandamus relief,
we affirm. This appeal is being decided without oral argument under MCR 7.214(E).

                                       I. BACKGROUND

        In 1994, Michigan voters approved Proposal A, which addressed school finance reform
and precluded local school districts “from levying more than 18 mills in property taxes.” Briggs
Tax Serv, LLC v Detroit Pub Sch, 485 Mich. 69, 72; 780 NW2d 753 (2010). This limitation is
reflected in MCL 380.1211(1). In addition, homestead property is exempt from the levy of
operating mills “except for the number of mills by which that exemption is reduced under this
subsection.” MCL 380.1211(1). MCL 380.1211(1) and (9) describe circumstances in which a
reduced number of mills, called a hold harmless millage, may be levied depending on
circumstances related to prior year funding.

       In July 2013, the Inkster School District was dissolved under MCL 380.12(1), and the four
neighboring school districts, which included plaintiff, absorbed the dissolved Inkster schools under
MCL 380.12(2). MCL 380.12(3) and (5) describe the levy of taxes to pay off the debt of a


                                                -1-
dissolved school district, which may retain a limited identity as a separate taxing unit until the debt
is fulfilled, and the tax rate that can be levied by a receiving school district relative to the dissolved
school district. The parties agreed that prior to dissolution of the Inkster schools, plaintiff had
levied a hold harmless millage, while the Inkster schools had not.

        In November 2017, voters passed plaintiff’s proposed renewal of an operating millage.
Plaintiff’s operating millage proposal stated in full:

                This proposal will allow the school district to levy a reduced number of
        mills previously authorized to be levied on all property, except property exempted
        by law and renews hold harmless millage that expired with the 2016 tax levy.

                Shall the total limitation on the hold harmless mills used for operating
        purposes which may be assessed against all property, except property exempted by
        law, in Romulus Community Schools, Wayne County, Michigan, be increased by
        2.5 mills ($2.50 on each $1,000 of taxable valuation) for a period of 10 years, 2017
        to 2026, inclusive; the estimate of the revenue the school district will collect from
        hold harmless taxes authorized herein if the millage is approved and levied in 2017
        is approximately $870,000 (this is a renewal of 2.5 mills out of 5.1314 previously
        authorized millage that expired with the 2016 tax levy)?

At first, defendants confirmed that the hold harmless mills would be levied on the property of
Inkster residents, but defendants changed their position after seeking guidance from the Wayne
County Division of Assessment and Equalization. The county relayed the opinion of the
Department of Treasury, which opined that the hold harmless mills could not be levied on Inkster
residents within the plaintiff school district. Hold harmless mills operated as a reduction to the
general school operating mills, from which homestead property was generally exempt, so hold
harmless mills could only be levied where school operating mills were levied. Because plaintiff
did not levy school operating mills in the city of Inkster, plaintiff could not levy hold harmless
mills in the city of Inkster either. Accordingly, defendants declined to levy the hold harmless mills
on Inkster residents, as plaintiff requested.

        Plaintiff subsequently filed a complaint seeking a writ of mandamus to order defendants to
levy the hold harmless mills. The trial court denied the request because plaintiffs did not establish
that defendants had a clear legal duty to collect the requested hold harmless mills because of the
county’s determination that Inkster residents were not subject to the millage. The trial court
additionally ruled that plaintiff had an adequate legal remedy that precluded mandamus relief
because plaintiff could pursue a claim for levy of the millage in the Michigan Tax Tribunal.

                                           II. DISCUSSION

        Plaintiff argues that the trial court erred by denying its request for an order of mandamus.

                A writ of mandamus is an extraordinary remedy that will only be issued if
        (1) the party seeking the writ has a clear legal right to the performance of the
        specific duty sought, (2) the defendant has the clear legal duty to perform the act
        requested, (3) the act is ministerial, and (4) no other remedy exists that might
        achieve the same result. [Coalition for a Safer Detroit v Detroit City Clerk, 295


                                                   -2-
       Mich App 362, 366-367; 820 NW2d 208 (2012) (quotation marks and citation
       omitted).]

This Court reviews a trial court’s decision whether to issue a writ of mandamus for an abuse of
discretion. Berry v Garrett, 316 Mich. App. 37, 41; 890 NW2d 882 (2016). “An abuse of discretion
occurs when the trial court chooses an outcome that falls outside the range of reasonable and
principled outcomes.” Southfield Ed Ass’n v Bd of Ed of the Southfield Pub Sch, 320 Mich. App.
353, 378; 909 NW2d 1 (2017) (quotation marks and citation omitted). Whether defendants had a
clear legal duty, and whether plaintiff had a clear legal right to performance of that duty, are
questions of law reviewed de novo. Lansing Sch Ed Ass’n v Lansing Bd of Ed (On Remand), 293
Mich. App. 506, 513; 810 NW2d 95 (2011). Matters of statutory interpretation are also reviewed
de novo. Rental Props Owners Ass’n of Kent Co v Kent Co Treasurer, 308 Mich. App. 498, 520;
866 NW2d 817 (2014).

         The party requesting mandamus relief has the burden of establishing that it is entitled to
that relief. Keaton v Beverly Hills, 202 Mich. App. 681, 684; 509 NW2d 544 (1993). “Mandamus
will not lie to control the exercise of discretion or for the purpose of reviewing, revising, or
controlling the exercise of discretion of administrative bodies, but will lie to require a body or an
officer charged with a duty to take action on the matter.” PT Today, Inc v Comm’r of the Office
of Fin & Ins Servs, 270 Mich. App. 110, 133; 715 NW2d 398 (2006). “A ministerial act is one for
which the law prescribes and defines the duty to be performed with such precision and certainty
as to leave nothing to the exercise of judgment or discretion.” Hanlin v Saugatuck Twp, 299 Mich
App 233, 248; 829 NW2d 335 (2013). “The general rule is that a writ of mandamus is not to be
issued where the plaintiff can appeal the error.” Keaton, 202 Mich. App. at 683. The plaintiff bears
the burden of establishing that it has no alternative legal remedy. Id. at 684.

        The parties first dispute whether defendants had a clear duty to levy the hold harmless mills
on Inkster residents, and relatedly, whether plaintiff had a clear right to performance of that duty.
Plaintiff cites MCL 211.36, Sch Dist of City of Lansing v Lansing, 260 Mich. 405; 245 N.W. 449
(1932) (Lansing I), and Sch Dist of City of Lansing v Lansing, 264 Mich. 272; 249 N.W. 848 (1933)
(Lansing II), to support this argument. Defendants counter that the county had statutory authority
to determine whether the tax was authorized by law under MCL 211.37, and that the county
properly declined to collect the hold harmless millage from Inkster residents after the Department
of Treasury opined that the millage could not be levied on Inkster residents. Plaintiff’s argument
is flawed because it assumes that the tax is valid.

        MCL 211.36 governs the procedures for submitting a tax for levy. MCL 211.36(1) directs
the clerk’s certification of an enacted tax. MCL 211.36(2) through (5) specify the timing for
levying taxes relative to when voters approved the tax. Lansing I, 260 Mich. at 411, addressed the
scope of a city treasurer’s duty to collect delinquent taxes on behalf of the school district. Lansing
II, 264 Mich. at 274, similarly concluded that the city treasurer had a “clerical and administrative”
duty to collect taxes on behalf of the school district. The city treasurer did not have the authority
“to determine the validity of the taxes, nor to fail to attempt collection, where no property owner
challenge[d] the tax.” Id. Both cases addressed who bore the liability for the treasurer’s failure to
collect the assessed taxes. Lansing I, 260 Mich. at 413; Lansing II, 264 Mich. at 276. The validity
of the taxes that were not collected was not in question. Therefore, the statute setting forth the



                                                 -3-
procedure for collecting a tax and the cases cited do not address defendants’ argument that the
hold harmless mills could not be levied on the property of Inkster residents.

        Plaintiff cannot establish entitlement to mandamus relief by assuming the validity of the
tax to be collected when the validity of the tax that defendants refused to collect is not clear from
the record. The ballot proposal approved by the voters contains an exception for exempted
property. Homestead property is generally exempt from school operating mills, and hold harmless
mills may only be levied under certain circumstances in relation to school operating mills, as
described in MCL 380.1211(1) and (9). Put another way, the hold harmless millage is an exception
to an exemption from certain taxes, so if those taxes are not themselves being levied, then the
exemption was not applicable, and any exception to that exemption is a nullity. Defendant argues
that pursuant to the dissolution process, Inkster residents are only paying school operating taxes to
the shell of the Inkster School District for the purpose of paying its debts, not to the Romulus
schools. Critically, plaintiff fails to address this argument, or provide any evidence to the contrary.
The hold harmless millage is not a tax unto itself, so if no other tax is levied from which
homesteads enjoyed an 18-mill exemption, the hold harmless millage achieves nothing. The
parties agreed that the residents of Inkster were not subject to a hold harmless millage before the
Inkster schools were dissolved. This agreed-upon fact is consistent with defendants’ position that
plaintiff’s hold harmless millage should not be levied on Inkster residents, and plaintiff provided
no evidence undermining that position. Therefore, plaintiff’s reliance on voter approval of the
ballot proposal is unavailing.

         Plaintiff relies on election cases to argue that mandamus is warranted. In Stand Up for
Democracy v Secretary of State, 492 Mich. 588, 619-620; 822 NW2d 159 (2012), and Mich Civil
Rights Initiative v Bd of State Canvassers, 268 Mich. App. 506, 520; 708 NW2d 139 (2005), voter
initiatives were ordered to be placed on ballots when the petitions met the statutory petitioning
requirements. Unlike those cases, however, this case concerns the bounds of the levy of a tax, not
the placement of an issue on the ballot. In short, plaintiff’s insistence that the voters approved the
millage does not answer the question whether Inkster residents are subject to the hold harmless
millage as described on the ballot. Therefore, the trial court correctly held that plaintiff did not
meet its burden of proving that defendants had a clear legal duty to levy the tax, and that plaintiff
had a clear legal right to performance of that duty.

        Plaintiff argues that neither the county nor the city defendants have the statutory authority
to challenge the results of an election because only the Attorney General and the county prosecutor
have that authority under MCL 600.4545. Defendants counter that they are not challenging the
results of the election, only the validity of the tax, and whether they are required to levy the tax.
Defendants are correct that MCL 600.4545 has no relevance to this case. MCL 600.4545(1)-(2)
allows for a legal challenge to election fraud or error brought by the Attorney General or the county
prosecutor within 30 days of the election. “The purpose of such an action is to test the validity of
the election itself, and to succeed requires a showing of fraud or error that might have affected the
outcome of the election.” Salem Springs, LLC v Salem Twp, 312 Mich. App. 210, 217; 880 NW2d
793 (2015) (quotation marks and citation omitted). In this case, plaintiff is seeking to force
defendants to levy the millage, so defendants’ standing to bring any type of claim is not at issue.
Accordingly, plaintiff’s argument regarding MCL 600.4545 is inapplicable, and sheds no light on
whether mandamus relief was warranted.



                                                 -4-
         Plaintiff also had an adequate legal remedy in the Tax Tribunal, which precludes
mandamus relief. Hillsdale Co Senior Servs, Inc v Hillsdale Co, 494 Mich. 46, 63-64; 832 NW2d
728 (2013). MCL 205.731(a) states the jurisdiction of the Tax Tribunal includes review of “a final
decision, finding, ruling, determination, or order of an agency relating to assessment, valuation,
rates, special assessments, allocation, or equalization, under the property tax laws of this state.” In
Hillsdale Co Senior Servs, 494 Mich. at 48, the Supreme Court held that the “plaintiffs’ claim for
mandamus to enforce the terms of a property-tax ballot proposition that provided for the levy of
an additional 0.5 mill property tax in Hillsdale County” was a claim relating to rates that fell within
the Tribunal’s exclusive jurisdiction under MCL 250.731(a). Plaintiff contends that Hillsdale Co
Senior Servs is distinguishable because the legality of the tax was not at issue, only the extent of
its enforcement. However, plaintiff seeks enforcement of the millage, and Hillsdale, 494 Mich. at
54-55, rejected the distinction plaintiff seeks to make, noting that the parties’ original dispute about
“ ‘all’ ” or “ ‘nothing’ ” enforcement compared to the partial rate requested are both questions
about the tax rate. Additionally, factual development of what property was “exempted by law,” as
that phrase was used in the ballot proposal, would assist in the resolution of this dispute. Consistent
with the jurisdictional analysis in Hillsdale, 494 Mich. at 48, a mandamus action is not the proper
forum to adjudicate a tax dispute. The availability of review before the Tax Tribunal precludes
mandamus relief, and the trial court did not err by refusing to issue an order of mandamus.

       Affirmed.



                                                               /s/ Christopher M. Murray
                                                               /s/ Amy Ronayne Krause
                                                               /s/ Jonathan Tukel




                                                  -5-